
	

114 SRES 275 ATS: Calling on Congress, schools, and State and local educational agencies to recognize the significant educational implications of dyslexia that must be addressed and designating October 2015 as “National Dyslexia Awareness Month”. 
U.S. Senate
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 275
		IN THE SENATE OF THE UNITED STATES
		
			October 1, 2015
			Mr. Cassidy (for himself and Ms. Mikulski) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		October 7, 2015Committee discharged; considered and agreed toRESOLUTION
		Calling on Congress, schools, and State and local educational agencies to recognize the significant
			 educational implications of dyslexia that must be addressed and
			 designating October 2015 as National Dyslexia Awareness Month. 
	
	
 Whereas dyslexia is— (1)defined as an unexpected difficulty in reading for an individual who has the intelligence to be a much better reader; and
 (2)due to a difficulty in getting to the individual sounds of spoken language, which affects the ability of an individual to speak, read, spell, and often, learn a language;
 Whereas dyslexia is the most common learning disability and affects 80 percent to 90 percent of all individuals with a learning disability;
 Whereas an individual with dyslexia may have weakness in decoding or reading fluency and strength in higher level cognitive functions, such as reasoning, critical thinking, concept formation, or problem solving;
 Whereas great progress has been made in understanding dyslexia on a scientific level, including the epidemiology and cognitive and neurobiological bases of dyslexia; and
 Whereas early diagnosis of dyslexia is critical for ensuring that individuals with dyslexia receive focused, evidence-based intervention that leads to the promotion of self-awareness and self-empowerment and the provision of necessary accommodations so as to ensure school and life success: Now, therefore, be it
	
 That the Senate— (1)calls on Congress, schools, and State and local educational agencies to recognize that dyslexia has significant educational implications that must be addressed; and
 (2)designates October 2015 as National Dyslexia Awareness Month.  